MANDATE

THE STATE OF TEXAS

TO THE PROBATE COURT NO 2 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 22, 2014, the cause upon appeal to
revise or reverse your judgment between

Bill Miller Bar-B-Q Enterprises LTD., Appellant

V.

VIA Metropolitan Transit Authority, Appellee

No. 04-13-00855-CV and Tr. Ct. No. 2012-ED-0006

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED. It is ORDERED that appellee VIA Metropolitan
Transit Authority recover its costs of appeal from appellant Bill Miller Bar-B-
Q Enterprises, Ltd. See TEX. R. APP. P. 43.4.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 21, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00855-CV

                               Bill Miller Bar-B-Q Enterprises LTD.

                                                     v.

                               VIA Metropolitan Transit Authority

              (NO. 2012-ED-0006 IN PROBATE COURT NO 2 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
CLERK'S RECORD                     $13.00   PAID            DAVID OLIVEROS
MOTION FEE                         $10.00   E-PAID          RONEE A GOMEZ
SUPPLEMENTAL CLERK'S
RECORD                              $5.00   PAID
MOTION FEE                         $10.00   E-PAID          BARRY MCCLENAHAN
CLERK'S RECORD                    $146.00   PAID
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            MCCLENAHAN LAW FIRM
FILING                            $100.00   PAID            MCCLENAHAN LAW FIRM
STATEWIDE EFILING FEE              $20.00   PAID            MCCLENAHAN LAW FIRM
INDIGENT                           $25.00   PAID            MCCLENAHAN LAW FIRM


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 21, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853